Title: To James Madison from the Right Reverend James Madison, 10 December 1810 (Abstract)
From: Madison, James (Reverend)
To: Madison, James


10 December 1810, Williamsburg. Recommends Joseph Prentis, son of the late Judge Prentis, for the position of port surveyor at Suffolk. Praises his integrity and mentions that he has “the additional Merit of being a warm & active Friend in Favour of the present Administration.” Has read “with entire Satisfaction” JM’s message to Congress. “Our Vessel has a tempestuous Ocean to sail in; but I rejoice that the Helm is in Hands as distinguished for Wisdom, as for Patriotism & Firmness.” Conveys his respects to Mrs. Madison.
